Citation Nr: 0835893	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  06-16 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.   
 
2.  Entitlement to service connection for a psychiatric 
disorder.   
 
3.  Entitlement to service connection for a neurological 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1975 to December 
1975 and from March 1976 to December 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO rating decision that 
determined that new and material evidence had not been 
submitted to reopen a claim for entitlement to service 
connection for bilateral hearing loss and denied service 
connection for a psychiatric disorder (due to a head injury).  

An April 2005 RO decision also denied service connection for 
a neurological disorder.  In August 2008, the veteran 
testified at a Board videoconference hearing.  

The present Board decision addresses the issue of whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for bilateral hearing loss.  
The issue of the merits of the claim for entitlement to 
service connection for bilateral hearing loss, as well as the 
issues of entitlement to service connection for a psychiatric 
disorder and for a neurological disorder, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  A December 1984 Board decision denied service connection 
for bilateral hearing loss.  

2.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 1984 Board decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7104 (West 2002).  

2.  New and material evidence has been received to reopen a 
claim for service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet.App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for bilateral hearing loss, 
and the need to remand for additional information with regard 
to the merits of the issue, no further discussion of VCAA 
compliance is needed at this time.  



Analysis

A decision of the Board is final, with the exception that a 
claim may be reviewed if new and material evidence is 
submitted.  It the claim is reopened, it will be reviewed 
based on all the evidence of record.  38 U.S.C.A. § 5108, 
7104 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The RO initially denied service connection for bilateral 
hearing loss in April 1980.  The Board denied service 
connection for bilateral hearing loss in December 1984 on a 
de novo basis.  Those decisions are final.  38 U.S.C.A. 
§ 7104, 7105.  

The evidence considered at the time of the December 1984 
Board decision included the veteran's service medical 
records; post-service private treatment records; VA 
examination reports; and the veteran's own statements.  The 
RO initially denied service connection for bilateral hearing 
loss in April 1980 on the basis that hearing loss was not 
shown by the evidence of record.  The RO noted that VA 
audiological examination reports and a VA ears, nose, and 
throat examination report showed that veteran's hearing was 
within normal limits.  The RO also reported that the VA ears, 
nose, and throat examination report was "questionable" as 
to any hearing loss.  The RO further indicated that the 
(December 1979) objective separation examination report was 
essentially normal as to the veteran's hearing.  The Board 
observes that a March 1980 VA audiological examination report 
actually showed bilateral hearing loss as defined by 38 
C.F.R. § 3.385.  (Impaired hearing will be considered to be a 
disability for VA purposes when the thresholds for any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 
decibels or more; the thresholds for at least three of these 
frequencies are 26 decibels; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385).  
The Board notes, however, that a subsequent April 1980 VA 
audiological examination report essentially showed normal 
hearing.  

In December 1984, the Board denied service connection on the 
basis that the veteran's claimed bilateral hearing loss was 
not incurred in or aggravated by service.  The Board found 
that in view of the nature of the evidence, there was no 
reasonable basis for a grant of service connection.  The 
Board noted that after extensive in-service testing, it was 
determined that the fluctuating hearing problem, for which 
the veteran was evaluated on numerous occasions during his 
period of verified active service from March 1976 to December 
1979, was nonorganic, and that he had normal organic hearing, 
bilaterally.  The Board stated that any organic in-service 
hearing loss which the veteran may have had was acute and 
transitory and resolved without leaving residual disability, 
as shown by the fact that his December 1979 objective 
separation examination report showed normal hearing, 
bilaterally.  The Board also commented that although VA pure 
tone air conduction testing in March 1980 showed findings 
indicative of bilateral hearing loss, worse on the left, VA 
retesting in April 1980 showed that the veteran's hearing was 
well within normal limits on air conduction testing, and that 
those April 1980 findings were consistent with bone 
conduction and speech reception testing.  It was further 
noted that no post-service sensorineural hearing loss had 
ever been clinically confirmed.  The Board indicated that the 
only post-service evidence suggestive of a hearing deficit 
was a private bill for an audiological evaluation conducted 
in April 1983, over three years after the veteran's 
separation from service, which diagnosed a conductive hearing 
loss.  The Board found that any organic hearing loss that the 
veteran might currently have was not of service origin.  

The evidence received since the December 1984 Board decision 
includes the veteran's service personnel records; additional 
private treatment records; additional VA treatment records; 
articles submitted by the veteran; and statements and 
testimony from the veteran.  

The post-service private and VA treatment records showed 
treatment for disorders including bilateral hearing loss.  

A June 2003 private audiological evaluation report from E. F. 
Paluso, M.D., reported hearing results that appeared to be 
indicative of a hearing loss disability in both ears as 
defined by 38 C.F.R. § 3.385.  It was noted that the veteran 
would benefit from hearing amplification.  

A May 2004 VA treatment entry noted that the veteran was seen 
with a chief complaint of decreased hearing.  He reported 
that he had gradual hearing loss in both ears coinciding with 
bilateral tinnitus.  The examiner indicated that an 
audiological evaluation showed moderate sloping to 
moderately-severe sensorineural hearing loss in the right ear 
and moderately-severe sloping to profound sensorineural 
hearing loss in the veteran's left ear.  It was noted that 
the word recognition scores were excellent.  The diagnoses 
were sensorineural hearing loss and tinnitus.  

A June 2004 VA treatment entry noted that the veteran was fit 
with hearing aid devices.  It was reported that behavioral 
and/or real ear measurements verified a satisfactory fit.  An 
August 2004 VA treatment entry indicated that the veteran was 
seen for a hearing aid adjustment/check.  

In the evidence received since the December 1984 Board 
decision, there is clear evidence that the veteran has 
bilateral hearing loss as defined by 38 C.F.R. § 3.385, 
specifically the June 2003 audiological evaluation report 
from Dr. Paluso.  Additionally, the May 2004 VA treatment 
entry indicated that the veteran had moderate sloping to 
moderately-severe sensorineural hearing loss in the right ear 
and moderately-severe sloping to profound sensorineural 
hearing loss in his left ear.  He was also subsequently 
granted hearing aids.  The Board observes, as noted above, 
although there were references to bilateral hearing loss as 
defined by 38 C.F.R. § 3.385 at the time of the December 1984 
Board decision, the most recent evidence of record at that 
time did not actually show bilateral hearing loss.  
Additionally, the December 1984 Board decision specifically 
found that no post-service sensorineural hearing loss had 
ever been clinically confirmed.  

The Board finds that the June 2003 audiological evaluation 
report from Dr. Paluso and the May 2004 VA treatment entry 
with diagnoses of sensorineural hearing loss are evidence 
that is both new and material because the claim was 
previously denied, at least in part, on the basis that no 
post-service sensorineural hearing loss had ever been 
clinically confirmed.  Therefore, the Board finds that such 
evidence is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate his claim, and 
raises a reasonable possibility of substantiating the claim.  
New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it may not convince the Board to grant a claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that the evidence submitted since the 
December 1984 Board decision is new and material, and thus 
the claim for service connection for bilateral hearing loss, 
is reopened.  This does not mean that service connection is 
granted.  Rather, additional development of evidence will be 
undertaken (see the below remand) before the issue of service 
connection for bilateral hearing loss is addressed on a de 
novo basis.  Manio v. Derwinski, 1 Vet.App. 140 (1991).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss, is 
reopened, and to this extent only, the benefit sought on 
appeal is granted.  



REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

As to the veteran's claim for service connection for 
bilateral hearing loss, the Board notes that his service 
medical records indicate that he underwent numerous 
audiological evaluations and was found to have sensorineural 
hearing loss (to include as defined as 38 C.F.R. § 3.385) as 
well as normal hearing at various times during service.  Such 
records also indicate that the veteran suffered a head injury 
July 1976 and was diagnosed with a concussion. 

For example, a July 1978 audiological consultation report 
indicated that the veteran's records revealed extensive 
audiological, neurological, and otological evaluations from 
1976 to 1978.  It was noted that the veteran's hearing loss 
and history of hearing problems, as reported, were 
inconsistent and ambiguous with findings yielding normal 
hearing in both ears.  The examiner stated that testing 
indicated that the veteran had normal hearing in both ears on 
his entrance into service.  It was noted that in November 
1977, the veteran reported that he had a hearing problem and 
that an audiological evaluation, at that time, suggested 
severe sensorineural hearing loss in the right ear, and 
profound sensorineural hearing loss in the left ear.  The 
examiner indicated that further audiological evaluations 
revealed normal hearing in both ears.  It was reported that 
in June 1977, the veteran complained of hearing loss only in 
the right ear and an August 1977 audiogram showed moderate 
loss in the right ear and profound loss in the left ear.  The 
examiner noted that recent audiological evaluations revealed 
normal hearing in the right ear and a slight loss in the left 
ear with essentially normal hearing in both ears.  It was 
reported that in July 1978, the veteran complained of 
decreased hearing.  The examiner indicated that initial tests 
were consistent with non-organicity and that after extensive 
evaluation and counseling, the non-organicity was resolved.  
The examiner stated that special testing, a diagnostic 
audiological assessment, and tympanometry confirmed that the 
veteran had normal hearing in both ears.  

On a medical history form at the time of the December 1979 
separation examination report, the veteran checked that he 
had hearing loss.  The reviewing examiner noted that the 
veteran had mild hearing loss.  The objective December 1979 
separation examination report showed pure tone thresholds in 
the veteran's right ear of 10, 10, 10, 10, and 10 decibels at 
500, 1000, 2000, 3000, and 4000 Hertz.  Pure tone thresholds 
in the veteran's left ear were 10, 10, 10, 10, and 10 
decibels at the same frequencies.  

Post-service private and VA treatment records show treatment 
for bilateral hearing loss.  The Board observes that the 
veteran has not been afforded a VA examination with an 
etiological opinion after a review of the entire claims 
folder as to his claim for service connection for bilateral 
hearing loss.  Such an examination should be accomplished on 
remand.  38 C.F.R. § 3.159(c)(4).  

As to the claim for service connection for a psychiatric 
disorder, the veteran essentially contends that he has a 
psychiatric disorder that is related to a head injury in 
service.  His service medical records show that he was 
treated for a head injury on several occasions.  
Additionally, a November 1978 treatment entry related an 
impression of psychophysiological reaction (musculoskeletal 
type) versus malingering in a passive aggressive personality.  

Post-service private and VA treatment records show treatment 
for multiple disorders including variously diagnosed 
psychiatric problems.  Several of those treatment reports 
refer to a relationship between the veteran's current 
psychiatric problems and his head injury in service.  

For example, a November 2005 statement from R Kant, M.D., 
noted that the veteran had a craniotomy in 1970 for resection 
of the right frontal lobe AV malformation after he suffered a 
subarachnoid hemorrhage.  It was noted that such was followed 
by an infection in the bone plate that needed to be replaced 
with an acrylic plate.  Dr. Kant indicated that the veteran 
was last seen by his neurosurgeon in May 1975 and was 
reported to be stable without any sequelae from that surgery.  
Dr. Kant indicated that on review of the veteran's Army 
Hospital records for July 1976 and onwards, it was apparent 
that the veteran suffered a concussion with loss of 
consciousness in July 1976.  Dr. Kant reviewed additional 
medical records in some detail.  Dr. Kant indicated that in 
his opinion, the veteran was stable after the surgery, but 
that his condition became seriously compromised after 
suffering a head injury in 1976 on top of the previous 
surgery.  Dr. Kant stated that since that event, the veteran 
had been suffering many neuropsychiatric issues consistent 
with those commonly seen after a head injury and that it was 
much worse in this case because of the previous surgery on 
the brain.  Dr. Kant reported that the veteran was suffering 
from an organic mood disorder and personality changes in 
addition to cognitive issues that were connected directly to 
the head injury of July 1976.  

A July 2008 report from by a social worker and C. R. 
Santiago, M.D., noted that the veteran was seen in September 
2006 and underwent a psychiatric evaluation in February 2007.  
The report indicated that a diagnosis of PTSD was assigned 
due to an aneurysm incident in February 1970 as well as an 
injury sustained in service in July 1976.  

The Board notes that the veteran also has not been afforded a 
VA examination with an etiological opinion after a review of 
the entire claims folder as to his claim for service 
connection for a psychiatric disorder.  Such an examination 
should also be accomplished on remand.  

Prior to the examinations, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Additionally, the Board notes that an April 2005 RO decision 
denied service connection for a neurological disorder.  In 
December 2005 and May 2006, the veteran expressed his 
disagreement with that determination.  The Board notes that 
the RO has not issued a statement of the case as to the issue 
of entitlement to service connection a neurological disorder  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus this 
claim is being remanded for issuance of a statement of the 
case and to give the veteran the opportunity to complete an 
appeal. 38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. § 19.26 
(2005); See Manlincon v. West, 12 Vet.App. 238 (1999).  

Accordingly, the case is REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him for 
hearing and psychiatric problems since 
August 2004.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  Specifically, VA treatment 
records since August 2004 should be 
obtained.  

2.  Schedule the veteran for a VA 
audiological examination to determine the 
nature and etiology of his claimed 
bilateral hearing loss.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should conduct 
an audiological evaluation, including 
speech recognition testing, to determine 
whether the veteran currently experiences 
hearing loss.  If current hearing loss is 
identified, the examiner should indicate 
whether it is at least as likely as not 
(50 percent or greater possibility) that 
any current hearing loss was incurred in 
service (to include as due to the July 
1976 head injury) or is the result of 
exposure to acoustic trauma during the 
veteran's periods of service.  

3.  Schedule the veteran for a VA 
psychiatric examination by a physician to 
determine the nature and etiology of his 
claimed psychiatric disorder.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should diagnose 
all current psychiatric disorders.  Based 
on a review claims file, examination of 
the veteran, and generally accepted 
medical principles, the examiner should 
provide a medical opinion, with adequate 
rationale, as to whether it is as likely 
as not (50 percent or greater probability) 
that any diagnosed psychiatric disorders 
are etiologically related to the veteran's 
periods of service, to specifically 
include the July 1976 head injury.  

4.  Issue a statement of the case (SOC) 
to the veteran on the issue of 
entitlement to service connection for a 
neurological disorder.  If, and only if, 
the veteran completes an appeal of this 
issue, the RO should return the case to 
the Board for appellate review of the 
issue.

5.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
a psychiatric disorder.  If the claim is 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and provide an opportunity 
to respond before the case is returned to 
the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


